FILED
                            NOT FOR PUBLICATION                             DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WALTER HOWARD WHITE,                             No. 09-15840

               Petitioner - Appellant,           D.C. No. 1:07-cv-00749-WQH-
                                                 WMC
  v.

DERRAL G. ADAMS,                                 MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William Q. Hayes, District Judge, Presiding

                                                         **
                           Submitted December 6, 2010


Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       California state prisoner Walter Howard White appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We

have jurisdiction under 28 U.S.C. § 2253(c), and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      White contends that the prison disciplinary officer deprived him of his due

process right to call witnesses at his hearing. The record indicates that White did

not request witnesses at his hearing, and White has failed to offer sufficient

evidence to the contrary. In addition, White has failed to show actual prejudice.

See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (“habeas petitioners may

obtain plenary review of their constitutional claims, but they are not entitled to

habeas relief based on trial error unless they can establish that it resulted in ‘actual

prejudice’”). Accordingly, the state court’s rejection of this contention was not

contrary to, or an unreasonable application of, clearly established Supreme Court

law. See 28 U.S.C. § 2254(d)(1).

      White also contends that prison officials deprived him of his due process

right to administratively appeal the disciplinary officer’s decision. The state

court’s rejection of this contention was not contrary to, or an unreasonable

application of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1);

see also Wolff v. McDonnell, 418 U.S. 539, 563-572 (1974) (identifying the

procedures required in prison disciplinary proceedings); Mann v. Adams, 855 F.2d

639, 640 (9th Cir. 1988) (“[t]here is no legitimate claim of entitlement to a

grievance procedure”); Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)




                                            2                                     09-15840
(“inmates lack a separate constitutional entitlement to a specific prison grievance

procedure”).

      We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      White’s request for the appointment of counsel is denied.

      AFFIRMED.




                                          3                                    09-15840